DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
An amendment was filed on 08/02/2022. Claims 1-2, 6-7, 12-14 have been amended, new claims 15-20 have been added, and claim 10-11 have been canceled. Currently, claims 1-9 and 12-20 are pending and are being examined. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is less than 50 words in length and contains the legal phraseology of “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 12 is objected to because of the following informalities:  
Regarding claims 1 and 12, “a container locater” should read -a container locator- to maintain consistent language.
Regarding claim 12, the phrase “container locater comprising a cap with an arced base” is recommended to be rewritten to -the container locater comprising a cap and an arced base- to avoid confusion to if the cap itself has an arced base and to be consistent with the language recited in claim 1.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a base supporting member for supporting the arced base on the cap” in claim 1 and “second engaging member configured to interface with the first engaging member” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this instance, the “base-supporting member for supporting the arced base on the cap” will be interpreted as a structure comprising one or more holes or spaces and comprising one or more struts (see claims 6-7), or structural equivalent in the art that are capable of supporting the arced base, and “second engaging member configured to interface with the first engaging member is interpreted to be a jutting structure going radially inside the cap (see fig. 3B, engaging member 18, and fig. 4, engaging member 22) or structural equivalents in the art capable of engaging a first member to couple the cap of the container locator with the container in order to open the container to thereby allow discharge of the fluid from the container.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon (US 4733802) in view of Pedersen (US 20120310184)
Regarding claim 1, Sheldon discloses a device for washing eyes (abstract. NOTE: since the device as an eye dropper is capable of washing eyes, Sheldon is interpreted as being a device for washing eyes) comprising:
a container 41 containing a fluid suitable for rinsing eyes (fig. 1, eye drop bottle containing eyedrops, see abstract. NOTE: eyedrops are interpreted as being a fluid suitable for rinsing eyes)
a container locator 45 (fig. 1, eye drop bottle support 45, col. 1, lines 61-67) comprising:
an arced base 60 sized to rest against a user’s eyebrow region (fig. 1, arced flange member 60, col. 5, lines 15-28, “Flange member 60 may have suitable printed indicia, such as “PLACED UPON EYEBROW””) to thereby allow directional control of the dispensing of the fluid with a first hand of the user (fig. 3, patient 56 using eye-drop dispensing system 40 with one hand, col. 5, lines 15-28) and to further allow the user to open their eyelid of an eye with a second hand (fig. 3, patient 56 using finger 55 to hold open eyelid, col. 5, lines 29-52, “Patient 56 would then insert his or her finger 55 through opening 54 until finger 56 touches the skin near the lower eyelid 57 and then gently pull the skin downwardly in order to retract the lower eyelid 57 into its open position”).
wherein the device has one or more holes through which fluid is expelled from said container (fig. 1, nozzle 43 associated with the container 41)
wherein in instructed usage, the container locator 45 is not designed to hold open the user’s eyelid (fig. 3, finger 55 holding open eyelid as opposed to support structure 45).
a base-supporting member 47 for supporting the arced base 60 on the cap (cone shaped member 47 supports flange 60, see col. 5, lines 29-52).
Sheldon fails to teach wherein the container includes a first engaging member, wherein the container is closed to prevent discharge of the fluid from the container until the device for washing eyes is operational, wherein the container locator comprises a cap configured to be coupled with the container and one or more holes through which fluid is expelled from said container.
However, Pedersen teaches a handheld apparatus for eye washing (abstract) wherein the container 13 includes a first engaging member 14 (fig. 1, wings of pressure valve 14, paragraph 0067), wherein the container 13 is closed to prevent discharge of the fluid container until the device for washing eyes is operational (fig. 1, aerosol type container 13 closed until valve 14 is actuated, see paragraph 0013) wherein the container locator (fig. 1, apparatus 1 considered as the entire container locator) comprises a cap configured to be coupled with the container 13 (fig. 1, base portion below contact part 10 considered the cap coupled with container 13), one or more holes through which fluid is expelled from said container (fig. 3A, nozzle 15 exposed through top hole, see annotated fig 3A below), a second engaging member 9 configured to interface with the first engaging member 14 to thereby couple the cap of the container locator 1 with the container 13 (paragraph 0067, “pressure device (9) configured by compression of the wings to press a pressure valve (14) on the liquid container”)
wherein coupling the container locator with the container by interfacing the first engaging member with the second engaging member serves to open the container to thereby allow discharge of the fluid from the container (paragraph 0067, “press a pressure valve (14) on the liquid container being pressurized container of aerosol type (13) with a pressure valve (14), and thereby cause the release of liquid from the liquid container”).

    PNG
    media_image1.png
    321
    507
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Cooper such that the container includes a first engaging member, wherein the container locator comprises a second engaging member configured to interface with the first engaging member to thereby couple the cap of the container locator with the container, wherein coupling the container locator with the container by interfacing the first engaging member with the second engaging member serves to open the container to thereby allow discharge of the fluid from the container, as taught and suggested by Pedersen, for the purpose of providing a suitable structure that allows the user to activate an aerosol liquid container to release pressurized fluid into the user’s eye, thereby ensuring safe, accurate, and optimal washing in relation to  the dosage of the liquid (see Pedersen, paragraph 0049).
Regarding claim 2, Sheldon, as modified by Pedersen, discloses wherein the container locator further comprises at least one ring 6 within the cap to attach the container locator 1 to the container 13 (fig. 1, bottom of connecting part 6 for connection to a liquid container 13 has a ring to couple the apparatus 1 to the container 13, see paragraph 0067 and annotated fig. 1 below).

    PNG
    media_image2.png
    970
    704
    media_image2.png
    Greyscale

Regarding claim 3, Sheldon discloses wherein said arced base is semicircular (fig. 1, flange 60 as an arc following a circular path of cone-shaped member 47 makes up part of a circle, and is therefore semicircular).
Regarding claims 4-5, Sheldon fails to teach wherein said semicircular base is a half-circle, or wherein said semicircular base is a three-quarters circle
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semicircular base disclosed in Cooper to be a half circle or a three-quarters circle, for the purpose of providing a more durable structure to the base since the applicant has placed no criticality on the range of the arc size, disclosing that the locater can range in size from one-half of a semi-circle or arc, to as much as three-quarters of a semi-circle or arc (see application specification paragraph 0032) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Sheldon discloses wherein said base-supporting member 47 has one or more openings 54 (fig. 1, opening 54 to allow finger 56 to open eyelid, col. 5, lines 29-52, “Patient 56 would then insert his or her finger 55 though opening 54 until finger 56 touches the skin near the lower eyelid 57.”)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sheldon in view of Pedersen, and further in view of Cooper (GB 2509618)
Regarding claim 7, Sheldon fails to teach wherein said base-supporting member comprises one or more struts.
However, Cooper teaches a guide for an eyedropper (abstract),  wherein a base-supporting 14  member supporting an arced 16 base (fig. 1 arms 14 supporting positioning member 16, see abstract) comprises one or more struts (fig. 4, arms 14 are equivalent to struts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base-supporting member disclosed in Sheldon such that it comprises one or more structs, as taught by Cooper, for the purpose of providing a suitable structure that can support the arced base in a way that reduces the amount of material required to do so, and to allow further visual clarity by removing material (NOTE: while the sloping walls 50 of the base-supporting member is translucent or transparent, removing material would increase the overall transparency of the device even further).
Regarding claim 9, Cooper discloses substantially the device disclosed in claim 1, but is silent to wherein the container is a 15 mL ampoule.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container to be a 15 mL ampoule for the purpose of providing a suitable container having a sufficient volume for convenient handheld use since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cooper would not operate differently with the claimed volume. Further, applicant places no criticality on the range claimed indicating that the container can be of any size (see application specification, paragraph 0038, “Within related embodiments, the container can be any sized ampoule, bottle, a vial, bag, bladder, or, other self- contained storage reservoir for fluid”).
Regarding claim 12, Sheldon discloses a method of using an eye-washing device (abstract. NOTE: since the device as an eye dropper is capable of washing eyes, Sheldon is interpreted as being a device for washing eyes), the device comprising a container 141 containing a fluid suitable for rinsing eyes (fig. 1, eye drop bottle containing eyedrops, see abstract. NOTE: eyedrops are interpreted as being a fluid suitable for rinsing eyes) and a container locater 45 (fig. 1, eye drop bottle support 45, col. 1, lines 61-67) with an arced base 60 sized to rest against a user’s eyebrow region (fig. 1, arced flange member 60, col. 5, lines 15-28, “Flange member 60 may have suitable printed indicia, such as “PLACED UPON EYEBROW””), the method comprising:
Holding, with a first hand, the container 41 coupled with the container locator 45 (fig. 3, one hand used to hole container 41 along with bottle support 45)
resting the arced base 60 against a user’s eyebrow region (fig. 3, flange member 60 resting on eyebrow of patient 56, ) while holding the container with the first hand, wherein the container locator is not designed to hold open a user’s eyelid (fig. 3, finger 55 holding open eyelid as opposed to support structure 45), thereby aligning the device with an eye to be washed (fig. 3, device aligned with eye 58),
holding open the eye to be washed with a second hand (fig. 3, patient 56 using finger 55 to hold open eyelid)
expelling fluid from the container (col. 5, lines 29-52, “an eye drop 46 will fall upon eye 58”).
Sheldon fails to teach wherein the container locator comprises a cap and one or more holes in the cap through which fluid is expelled from said container, and the method comprising: interfacing a second engaging member of the container locator with a first engaging member of the container to couple the container locator with the container, thereby opening the container to allow discharge of the fluid from the container.
However, Pedersen teaches a container for eyewashing (abstract) wherein the container locator 1 comprises a cap (fig. 1, base portion below contact part 10 considered the cap coupled with container 13) and one or more holes in the cap through which fluid is expelled from said container 13 (fig. 3A, nozzle 15 exposed through top hole, see annotated fig 3A below), and the method comprising: interfacing a second engaging member 9 of the container locator with a first engaging member 14 of the container to couple the container locator 1 with the container 13 (paragraph 0067, “pressure device (9) configured by compression of the wings to press a pressure valve (14) on the liquid container”), thereby opening the container to allow discharge of the fluid from the container (paragraph 0067, “press a pressure valve (14) on the liquid container being pressurized container of aerosol type (13) with a pressure valve (14), and thereby cause the release of liquid from the liquid container”).

    PNG
    media_image1.png
    321
    507
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Sheldon such that the container locator comprises a cap and one or more holes in the cap through which fluid is expelled from said container, and modify the method disclosed in Sheldon to include interfacing a second engaging member of the container locator with a first engaging member of the container to couple the container locator with the container, thereby opening the container to allow discharge of the fluid from the container, as taught and suggested by Pedersen,  for the purpose of providing a suitable structure and method that allows the user to activate an aerosol liquid container to release pressurized fluid into the user’s eye, thereby ensuring safe, accurate, and optimal washing in relation to  the dosage of the liquid (see Pedersen, paragraph 0049).
Regarding claim 13, Sheldon, as modified by Pedersen, discloses wherein the container is coupled to the container locator by pressing the container locator relative to the container (paragraph 0067, “pressure device (9) configured by compression of the wings to press a pressure valve (14) on the liquid container”), but fails to teach wherein the container is coupled to the container locator by rotating the container locator relative to the container.
However, Joshi teaches a device for administering fluid via bottle and nozzle (paragraph 0007) that opens by rotating the cap 24 relative to the container 12 (fig. 1, cap 24 opens bottle 12 via rotation in direction 34, see paragraph 0020. NOTE: the rotation of the cap 24 brings the cap 24 downward, similar to the downward motion required for pressure device 9 to press the pressure the valve 14 disclosed in Pedersen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Sheldon in view of Pedersen such that the container is coupled to the container locator by rotating the cap (and therefor the container locator) relative to the container, as taught and suggested by Joshi, for the purpose of providing a suitable means of opening the container that allows said container to be opened with rotational torque, and thereby allows the device to be opened easier.
Regarding claim 14, Sheldon, as modified by Pedersen and Joshi, discloses wherein rotating the container locator relative to the container to couple the container with the container (see analysis of claim 13 above) opens the container to allow discharge of the fluid from the container (see Pedersen, , paragraph 0081, “pressure device (9) configured by compression of the wings to press a pressure valve (14)… and thereby cause the release of liquid from the liquid container.” NOTE: actuating a valve to release liquid suggests the container being opened. Also see Joshi, fig. 3 rotating cap 24 allows piercer to pierce nozzle 32 to allow fluid to exit, paragraph 0022).
Regarding claim 15, Sheldon fails to teach the device further comprising a holding station for holding the container and container locator while not in use.
However, Pedersen teaches a holding station for holding the container 13 and container locator 1 while not in use (fig. 7, aerosol container 13 and apparatus 1 inside a storage container, see paragraph 0065.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Sheldon to include a holding station for holding the container and container locater while not in use, as taught by Pedersen, for the purpose of providing a suitable means of storage for when the device is not in use (see Pedersen, paragraph 0065).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sheldon in view of Pedersen, and further in view of Carlsson (US 20020004653 A1).
Regarding claim 8, Sheldon is silent to wherein the container is a 1 liter bottle.
However, Carlsson teaches an ophthalmic dispensing device (abstract), wherein the container is a 1 liter bottle (paragraph 0003, “The solution is conventionally maintained in a flexible container, the sealing of which is broken when the solution is to be used.” paragraph 0023, “The volume of the container is 1 liter at the most.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container disclosed in Sheldon to be a 1 liter bottle, as taught by Carlsson, for the purpose of providing a suitable sufficient amount of fluid in the container that minimizes bottle refilling or replacement, and since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cooper would not operate differently with the claimed volume. Further, applicant places no criticality on the range claimed indicating that the container can be of any size (see application specification, paragraph 0038, “Within related embodiments, the container can be any sized ampoule, bottle, a vial, bag, bladder, or, other self- contained storage reservoir for fluid”).
Regarding claims 16-17, Sheldon, as modified by Pedersen, fails to teach wherein the one or more holes comprises a plurality of holes, or wherein the one or more holes comprises 3-6 holes.
However, Jaworski teaches an eyewash system (abstract) wherein the outlet comprises a plurality of holes 56 (fig. 4, diffuser 54 with one or more openings, paragraph 0021), and wherein the one or more holes comprises 3-6 holes (fig. 4, diffuser 54 has at least 3-6 holes. NOTE: while fig. 4 shows more than 6 holes, the figure still shows the device comprising 3-6 holes, also see paragraph 0021, “the number, angle, size, or arrangement of the openings 56 in the diffuser 54 may be varied to alter the flow rate and pattern of the eyewash”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more holes comprises a plurality of holes, wherein the one or more holes comprises 3-6 holes, as taught and suggested by Jaworski, for the purpose of providing a suitable means of altering the flow rate and pattern of the eyewash to provide a more controlled flow rate to better wash the eyes (see Jaworski, paragraph 0021).
Regarding claim 18, Sheldon, as modified by Pedersen, is silent to wherein the one or more holes has an average size of 1 mm.
However, Jaworski teaches that the size of apertures in an eye washing device can be varies (paragraph 0021, “the number, angle, size, or arrangement of the openings 56 in the diffuser may be varies to alter the flow rate and pattern of the eyewash”), and this suggests that an average size of 1 mm for the one or more holes
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more holes discloses in Sheldon in view of Pederson such that they have an average size of 1 mm, as taught and suggested by Jaworski, for the purpose of providing a suitable size for the hole to allow for a proper flow rate for washing (see Jaworski, paragraph 0021), and since a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Sheldon, as modified by Pedersen, discloses wherein the second engaging member 9 is integral with the cap 1 (see Pedersen, fig. 1, pressure device 9 formed integrally within apparatus 1)
Regarding claim 20, Sheldon, as modified by Pedersen, discloses wherein coupling the container locator with the container 13 by interfacing the first engaging member 14 with the second engaging member 9 serves to open the container (see Pedersen, paragraph 0081, “pressure device (9) configured by compression of the wings to press a pressure valve (14)… and thereby cause the release of liquid from the liquid container.” NOTE: actuating a valve to release liquid suggests the container being opened), but fails to teach wherein the container is opened by rotating the container locator relative to the container.
However, Joshi teaches a device for administering fluid via bottle and nozzle (paragraph 0007) that opens by rotating the cap 24 relative to the container 12 (fig. 1, cap 24 opens bottle 12 via rotation in direction 34, see paragraph 0020. NOTE: the rotation of the cap 24 brings the cap 24 downward, similar to the downward motion required for the pressure device (9) to press the valve 14 disclosed in Pedersen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Sheldon in view of Pedersen such that the container is opened by rotating the cap (and therefor the container locator) relative to the container, as taught and suggested by Joshi, for the purpose of providing a suitable means of opening the container that allows said container to be opened with rotational torque, and thereby allows the device to be opened easier.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /NICHOLAS J. WEISS/ Supervisory Patent Examiner, Art Unit 3781